      Case 4:20-cv-00217-AW-MAF Document 20 Filed 05/27/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

JULIE BAROODY and WILLIAM B.
FARMER,
      Plaintiffs,
v.                                            Case No. 4:20-cv-217-AW-MAF
CITY OF QUINCY, FLORIDA; KEITH
A. DOWDELL, in his official capacity as
Commissioner and Mayor of the City of
Quincy; et al.,
     Defendants.
_______________________________/
                    ORDER REGARDING DEADLINES

      Defendants’ motion for clarification (ECF No. 19) is granted. This order

confirms Defendants’ response to the preliminary injunction motion remains due

May 29. Their response to the amended complaint is due June 5, by operation of

Rule 15(a)(3).

      SO ORDERED on May 27, 2020.

                                    s/ Allen Winsor
                                    United States District Judge
